 1   RICHARD E. ZUCKERMAN
     Principal Deputy Assistant Attorney General
 2   CHRISTIAN MEJIA
     Trial Attorney, Tax Division
 3   U.S. Department of Justice
     P.O. Box 683
 4   Washington, D.C. 20044
     202-305-7548
 5   Of Counsel:
     McGREGOR W. SCOTT
 6   United States Attorney

 7   Attorneys for the United States of America

 8                              IN THE UNITED STATES DISTRICT COURT
                              FOR THE EASTERN DISTRICT OF CALIFORNIA
 9                                        FRESNO DIVISION

10    UNITED STATES OF AMERICA,                      ) Case No. 1:17-cv-01105-AWI-SKO
                                                     )
11             Plaintiff,                            ) [PROPOSED] ORDER STAYING
                                                         CASE IN LIGHT OF LAPSE OF
                                                     )
12                                                       APPROPRIATIONS
               v.                                    )
                                                     )
13    DAVID J. EDWARDS, ET AL.,                      )
                                                     )
14             Defendant.                            )
      _______________________________________)
15         The United States has requested that the Court stay this matter in light of the lapse of

16   appropriations. Having reviewed the request, and for good cause shown, the Court grants

17   the United States’ request. The above-captioned action is stayed. The United States will

18   inform the Court as soon as Congress has appropriated funds for the Department.


19
     IT IS SO ORDERED.
20
     Dated: January 25, 2019
21                                                SENIOR DISTRICT JUDGE

22
      ORDER
      (Case No. 1:17-cv-01105-AWI-SKO)
                                                        1
23
